Exhibit 10.3

October 29, 2017

Mr. Pete Skelly

[Executive Address]

In consideration of your commitment to continue your employment with CalAtlantic
Group, Inc. (the “Company”), through the consummation of the transactions
contemplated by that certain Agreement and Plan of Merger, dated October 29,
2017 (the “Merger Agreement”) between the Company and Lennar Corporation
(“Lennar”), the Company is offering you the following amendment to your Senior
Executive Severance Agreement (dated as of December 6, 2006 and as amended
through the date hereof, the “Severance Agreement”) as a retention benefit in
the event that you remain employed by the Company as provided for below through
the Closing Date (as such term is defined in the Merger Agreement). If the
Closing Date does not occur on or prior to December 31, 2018, this Agreement
will be null and void, and your Severance Agreement will not be amended as
described herein, but will remain in full force and effect as written prior to
the date of this letter agreement (this “Agreement”).

1. Defined Terms. All capitalized terms used in this Agreement and not defined
herein shall have the meanings ascribed to them in the Severance Agreement.

2. Amendment to Severance Agreement. Section 1.6 of the Severance Agreement is
hereby amended as follows:

a. The defined term (“Limitation Amount”) is added as the last two words of the
first sentence of Section 1.6.

b. The following sentence is added as the second sentence of Section 1.6:
“Alternatively, the Executive, upon Executive’s request, will receive, in lieu
of the foregoing reimbursement, a cash payment in an amount equal to the
Limitation Amount.”

3. Full Force and Effect. Except as expressly modified by this Agreement, the
Severance Agreement shall remain in full force and effect as written.

4. Release. Any obligation of the Company to provide you the benefit described
in this Agreement is conditioned on you signing and returning to the Company, a
timely and effective general release of claims in the form that has customarily
been used by the Company with similarly situated executives.

5. Miscellaneous.

a. This Agreement sets forth the entire agreement between you and the Company
relating to the amendment described in Section 2 above and supersedes all
previous communications, agreements, understandings and discussions regarding
the subject matter hereof. No modification or amendment of this Agreement shall
be valid unless in writing and signed by you and the Company.



--------------------------------------------------------------------------------

b. Nothing in this Agreement alters the at-will nature of your employment with
the Company. You are free to resign at any time, for any reason or for no
reason. Similarly, the Company is free to conclude its at-will employment
relationship with you at any time, with or without cause, and with or without
notice. This at-will relationship cannot be altered unless specifically set
forth in writing and signed by both you and the Company.

c. This Agreement shall be admissible in any proceeding to enforce its terms.

d. This Agreement shall be construed and interpreted in accordance with Maryland
law, without regard to principles of conflicts of laws.

e. This Agreement may be executed in counterparts, including facsimile
counterparts, each of which shall be deemed to be an original, but all of which
shall constitute one and the same agreement.

------- SIGNATURE PAGE FOLLOWS ------

 

Page 2 of 3



--------------------------------------------------------------------------------

If the terms of this Agreement are acceptable to you, please sign and return one
copy to the Company. At the time you sign and return it, this letter shall take
effect as a binding agreement between you and the Company on the basis set forth
above. The enclosed copy is for your records.

 

Sincerely,

/s/ Robert E. Mellor

CalAtlantic Group, Inc. By:   Robert E. Mellor   Chairman, Compensation
Committee

 

ACCEPTED AND AGREED TO:   

/s/ Pete Skelly

   Date: October 29, 2017 Pete Skelly   

 

Page 3 of 3